DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Bartos et al. (US 20130329012 A1, hereinafter “Bartos”)
Winkley (US 20100262278 A1, hereinafter “Winkler”)
Hinterstoisser (US 9868212 B1, hereinafter “Hinterstoisser”)
Amakai (US 20050068317 A1, hereinafter “Amakai”)
Kim (KR 101181024 B1, hereinafter “Kim”)
Hiekata (EP 3409848 A1, hereinafter “Hiekata”)
Lee et al. (US 20180211399 A1, hereinafter “Lee”)

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-39, 42-78 have been fully considered but are moot because of the new ground of rejection set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25, 29-31, 36-37, 62-64, 68-70, 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos et al. (US 20130329012 A1, hereinafter “Bartos”) in view of Winkley (US 20100262278 A1, hereinafter “Winkler”) and in view of 7.	Lee et al. (US 20180211399 A1, hereinafter “Lee”).
Regarding claims 23 and 62:
A machine vision-based method of measuring 3D pose of a part or subassembly of parts having an unknown pose (Bartos [0069], [0117], [0120], where Bartos teaches machine vision method for measuring the pose of an auto body shell (part) for pose estimation (having an unknown pose)), the method comprising:
providing a reference cloud of 3D voxels which represent a reference surface of a reference part or subassembly having a known reference pose (Bartos [0045], [0055], [0061], [0070], where Bartos teaches obtaining (providing) a reference point cloud of voxel from 3D sensor of a surface of an auto body shell (reference surface) with a current pose);
using at least one 2D/3D hybrid sensor to acquire a sample cloud of 3D voxels which represent a corresponding surface of a sample part or subassembly of the same type as the reference part or subassembly and having an actual pose different from the reference pose (Bartos [0010], [0011], [0119], [0120], where Bartos teaches 3D hybrid sensors are used to acquire multiple point clouds consisting of 3D voxels of multiple portions of the surface of a workpiece (sample part) comprising an auto body shell (same part of the surface part) where the pose is determined (actual pose different from the reference pose) for the auto body shell); and
processing the voxels of the sample and reference clouds utilizing a matching algorithm to determine the pose of the sample part or subassembly (Bartos [0026], [0060], where Bartos teaches at least a processor for processing the (sample) voxels to match a reference shape to calculate (determine) the pose).
Bartos fails to explicitly teaches if the pose is the pose of a part or subassembly.
However, Winkler teaches a system and method for order picking wherein the system is gear toward packaging for assembling different stock-keeping units and/or sub-units in an outbound unit and wherein (Winkler [0002], [0058]-[0060]).
Therefore, taking the teachings of Bartos and Winkler as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use matching algorithm to determine pose of subassembly parts so that they can be arranged, manipulated and/or stored accordingly.
Bartos in view of Winkler fails to explicitly teach whether the part of the subassembly of part is featureless.
however, Lee in the same line of Endeavor teaches a camera pose estimation system wherein poses of featureless objects are determine using vision-based system (Lee [0057], [0082], figs. 2 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to improve the system of Bartos and Winkler such the system can also determine poses of featureless object as taught by Lee, in order to be able to determine poses of smooth or semi-smooth surface such as aircrafts wings or the top of a car without the need for costly features determination and calculation to improve the system by making it easier to implement and less costly.
Regarding claim 24:
Bartos in view of Winkler and in view of Lee teaches wherein the step of providing is at least partially performed by the at least one sensor (Bartos [0026], [0055], [0060], where Bartos teaches obtaining reference point cloud from the sensors).
Regarding claim 63:
Bartos in view of Winkler and in view of Lee teaches wherein the at least one sensor provides the reference cloud (Bartos [0055], where Bartos teaches reference point clouds are obtained from the sensors).
Regarding claims 25 and 64:
Bartos in view of Winkler and in view of Lee teaches wherein the part or subassembly is located and supported in a fixture (Winkler [0002], [0058]-[0060], figs. 4A-4C).
Regarding claims 29 and 68:
Bartos in view of Winkler and in view of Lee teaches wherein the fixture comprises a part or a subassembly of parts (Winkler [0002], [0058]-[0060], figs. 4A-4C).
Regarding claims 30 and 69:
Bartos in view of Winkler and in view of Lee teaches wherein the fixture comprises a moveable carrier(Winkler [0002], [0058]-[0061], figs. 4A-4C).
Regarding claims 31 and 70:
Bartos in view of Winkler and in view of Lee teaches wherein the carrier is a storage rack for locating and supporting a plurality of individually fixtured parts or subassemblies of the same type (Winkler [0023], [0058]-[0061], figs. 4A-4C).
Regarding claim 36 and 75:
Bartos in view of Winkler and in view of Lee teaches wherein the clouds of 3D voxels include color or grayscale information for each voxel to enhance the pose measurement (Bartos [0010], where Bartos teaches the 3D point clouds include color data for each voxel (enhanced pose measurement)).
Regarding claim 37 and 76:
Bartos in view of Winkler and in view of Lee teaches wherein the reference cloud represents substantially the entire reference surface (Bartos [0073], where Bartos teaches the reference pint clouds represent the complete pose (substantially the entire) of the planer surface)).
Claims 26-28 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos et al. (US 20130329012 A1, hereinafter “Bartos”)in view of Winkley (US 20100262278 A1, hereinafter “Winkler”), in view of 7.	Lee et al. (US 20180211399 A1, hereinafter “Lee”) and in view of Amakai (US 20050068317 A1, hereinafter “Amakai”).
Regarding claims 26 and 65:
Bartos in view of Winkler and in view of Lee fails to explicitly teach further comprising calculating an aligned cloud of 3D voxels which represents a best fit of the reference and sample clouds and displaying a 3D graphic of the aligned cloud and the reference cloud on a 3D display.
Amakai discloses calculating an aligned cloud of 3D voxels which represents a best fit of the reference and sample Clouds and displaying a 3D graphic of the aligned cloud and the reference cloud on a 3D display (comparing (calculating) two aligned images’ 3D voxels comprising a 3D image (sample) and a reference image and displaying a 3D difference image (Amakai abstract claim 1, [0016], [0050], [0058], [0103]-[0104], [0106],  figs. 6 and 18). 
Therefore, taking the teachings of Bartos, Winkler and Amakai as a whole, it would have been obvious to one of ordinary skill in the at  the time of the effective filing date of the application to include displaying an aligned cloud in order to be able to view the difference on a display
Regarding claims 27 and 66:
Bartos in view of Winkler and in view of Lee and in view of Amakai teaches wherein the 3D display is used to identify whether a subassembly of parts is out of place with respect to other subassemblies of a body of subassemblies (Bartos [0087], [0118]; Amakai abstract claim 1, [0016], [0050], [0058], [0103]-[0104], [0106],  figs. 6 and 18).
Regarding claims 28 and 67:
wherein the 3D display is used to visually compare pose of the aligned cloud with the pose of the reference cloud  (Bartos [0087], [0118]; Amakai abstract claim 1, [0016], [0050], [0058], [0103]-[0104], [0106],  figs. 6 and 18).
Claims 32-33 and 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos et al. (US 20130329012 A1, hereinafter “Bartos”)in view of Winkley (US 20100262278 A1, hereinafter “Winkler”), in view of Lee et al. (US 20180211399 A1, hereinafter “Lee”) and in view of Kim (KR 101181024 B1, hereinafter “Kim”).
Regarding claims 32 and 71: 
Bartos in view of Winkley and in view of Lee teaches wherein the carrier is a storage cassette for locating and supporting a plurality of individually fixtured parts or subassemblies of the same type.
	However, Kim teaches a storage facility for locating and supporting a plurality of individual fixture parts or subassemblies of the same type (rotary disk (carrier) stacking a plurality of parts in rows of holders (storage facility) (Kim Abstract [0010]-[0012], [0016]-[0019]).
Therefore, taking the teachings of Bartos, Winkler, Lee and Kim as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include storage facilities in order to support storing individual parts.
Regarding claims 33 and 72:
Bartos in view of Winkler, in view of Lee and in view of Kim teaches wherein the carrier is a car carrier for locating and supporting a plurality of individually fixtured vehicle bodies of the same type (Kim Abstract [0010]-[0012], [0016]-[0019]).
Claims 34-35 and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos et al. (US 20130329012 A1, hereinafter “Bartos”)in view of Winkley (US 20100262278 A1, hereinafter “Winkler”) in view Lee et al. (US 20180211399 A1, hereinafter “Lee”), and of Hiekata (EP 34409848 A1, hereinafter “Hiekata”).
Regarding claims 34 and 73:
Bartos in view of Winkler and in view of Lee fails to explicitly teach wherein each sensor projects a known pattern of radiation to illuminate the part or subassembly with illumination.
However, Hiekata teaches wherein each sensor projects a known pattern of radiation to illuminate the part of subassembly with illumination (Hiekata [0032]).
Therefore, taking the teachings of Bartos, Winkler, Lee and Hiekata as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a known pattern of radiation, in order to obtain harmonized measurements of different object.
Regarding claims 35 and 74:
Bartos in view of Winkler in view of Lee and in view of Hiekata teaches wherein the illumination is concentrated in the pattern outside of the spectrum of visible radiation (Hiekata [0031]-[0032]).
Claims 38-39 and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos et al. (US 20130329012 A1, hereinafter “Bartos”)in view of Winkley (US 20100262278 A1, hereinafter “Winkler”), in view of Lee et al. (US 20180211399 A1, hereinafter “Lee”), and of Hinterstoisser (US 9868212 B1, hereinafter “Hinterstoisser”).
Regarding claims 38 and 77:
Bartos in view of Winkler and in view of Lee fails to teach wherein the step of providing includes the steps of providing a CAD model of the part or subassembly and converting the CAD model into the reference cloud.
However, Hinterstoisser teaches methods and apparatus for determining the pose of an object based on point cloud data wherein providing a CAD model include providing a m CAD model of the part or subassembly and converting the CAD model into a reference cloud (generating a CAD model of the object and transforming (converting) the model into the reference point of the scene of point cloud data (Hinterstoisser col. 9 lines 31-38 and col. 28 lines 1-23).
Therefore, taking the teachings of Bartos, Winkler, Lee and Hinterstoisser as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the  reference cloud.
Regarding claims 39 and 78:
Bartos in view of Winkler, in view of Lee and in view of Hinterstoisser teaches wherein the step of providing includes the steps of rigidly fixturing an as-built part and capturing a plurality of reference clouds of 3D voxels from multiple viewpoints using a plurality of 3D sensors (Barton [0011], [0099]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        June 23, 2022